This suit was instituted to recover damages for personal injuries alleged to have been sustained by appellee by reason of defendant's negligence in August, 1903, at Lanape, Kansas. Appellee alleged that he was accompanying a shipment of cattle from Addington, Indian Territory, to Kansas City, and that at Lanape, Kansas, while the cattle were standing on the main track, a passenger train came up behind and was negligently made to collide with the train upon which appellee was situated and injured him. The case was tried January 13, 1906, and the verdict was rendered in favor of the plaintiff for three thousand dollars, from which verdict and the judgment rendered thereon defendant appealed.
The assignments of error are to the action of the court in excluding evidence, in giving certain charges, and in overruling the motion for new trial on the ground of a want of evidence to support the verdict. We have no approved statement of facts before us, and hence can not determine whether there was reversible error in the particulars mentioned. (Renfro v. Harris, 72 S.W. Rep., 237.) Judgment affirmed.
Affirmed.
Writ of error refused. *Page 67